Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 4, 1992, which ruled that claimant was entitled to receive unemployment insurance benefits.
Substantial evidence exists in the record to support the decision of the Board that claimant, a per diem substitute teacher, did not have a reasonable assurance of employment for the 1991-1992 school year. The June 12, 1991 letter from claimant’s employer made no promise of a job nor did it state that claimant was on any substitute list maintained either by the employer or the individual schools. Instead, claimant was given the burden of contacting the schools if he was interested in teaching. Under the circumstances, the Board’s decision ruling that claimant was entitled to receive unemployment insurance benefits must be upheld.
*808Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.